DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-12, Claims 1, 2, 5-8, 10 and 15-18 in the reply filed on 11/22/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. [US 2020/0294747].
Claim 1, Yao et al. discloses a high-voltage DC relay, comprising a housing [101], two main lead-out terminals [102], a main movable piece [103] and a pushing rod component [104]; the two main lead-out terminals [102] are respectively mounted on a top of the housing [12] and bottom ends of the two main lead-out terminals [102] are respectively located inside the housing [12; see figure 2], the main movable piece [103] is accommodated in the housing [12] and fitted under the two main lead-out terminals [102; see figure 2], so that the main movable piece [103] is bridged with the two main lead-out terminals [102; figure 4]; the main movable piece [103] and the pushing rod component [104] are assembled together to form a movable assembly [103/104]; wherein the relay further comprising two auxiliary lead-out terminals [107], an auxiliary movable spring [106] and an insulating partition plate [120], the two auxiliary lead-out terminals [107] are respectively installed on the same side of a connecting line of the two main lead-out terminals [102] corresponding to the top of the housing [12; see figure 1], and bottoms of the two auxiliary lead-out terminals [107] are respectively located in the housing [12; see figure 3]; the auxiliary movable spring [106] is insulated from the movable assembly [103/014] and fixed to the movable assembly [103/104] through the insulating partition plate [120; see figure 10], so as to follow a movement of the movable assembly to achieve bridging with the two auxiliary lead-out terminals [107; see figures 3 and 5]; the auxiliary movable spring [106] comprising a connection portion [Connection, see annotated figure 3] for fixing with the insulating partition plate [102], a contact portion [Contact, see annotated figure 3]  for matching with the bottom ends of the two auxiliary lead-out terminals [107], and a main body portion [Body, see annotated figure 3] between the connection portion and the contact portion, the contact portion is disposed along a horizontal direction [figure 3], the main body portion and the insulating partition plate are both disposed along the vertical direction [as shown in figure 3, both extend in a vertical direction], and the main body portion is located outside one side of the insulating partition plate [120] and the other side of the insulating partition plate is connected with the movable assembly [103/104; see figures 3, 5 and 10].


    PNG
    media_image1.png
    814
    745
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. [US 2020/0294747].
	Claim 2, Yao et al. discloses the high-voltage DC relay according to claim 1, wherein the auxiliary movable spring [106] is an U-shaped structure [figures 3, 5 and 10], a bottom of the U shape of the U-shaped structure is arranged as the connection portion 
Yao et al. fails to teach that the bottom of the U shape of the U-shaped structure is arranged as the contact portion, ends of both sides of the U shape of the U-shaped structure are arranged as the connection portion and the connection portion is at the top, the contact portion is at the bottom.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to invert the shape of the auxiliary contact spring so that the bottom is the contact portion and the top is the connection portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 5, Yao et al. as modified discloses the high-voltage DC relay according to claim 2, wherein the main body portion of the auxiliary movable spring is further provided with a bending portion [the ends of the main body portion which bend from vertical to horizontal, figure 3 and 5] protruding in a direction away from the insulating partition plate.
Claim 6, Yao et al. as modified discloses the high-voltage DC relay according to claim 2, wherein the connection portion of the auxiliary movable spring [106] is embedded in the insulating partition plate [120] by injection molding [paragraph 0068], so that the connection portion of the auxiliary movable spring is fixed to the insulating partition plate 
	Claim 7, Yao et al. as modified discloses the high-voltage DC relay according to claim 6, wherein the connection portion of the auxiliary movable spring is bent horizontally or vertically [the ends are bent vertically to transition to the body portions [figures 3 and 5], and embedded in the insulating partition plate [paragraphs 0068 and 0070].
Claim 8, Yao et al. as modified discloses the high-voltage DC relay according to claim 6, wherein the connection portion of the auxiliary movable spring [106] is further provided with a first through hole [the hole through which 115 passes; figures 3 and 5] to allow a plastic body to enter the first through hole during injection.  The Examiner notes that the limitation of “a first through hole to allow a plastic body to enter the first through hole during injection” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior .	
Allowable Subject Matter
Claims 10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837